Citation Nr: 0306032	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  97-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for right 
epididymitis, status post orchieoplexy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1992 to 
December 1994.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey in 
February 1995.  The veteran filed a timely Notice of 
Disagreement, a Statement of the Case was prepared and the 
veteran filed his Substantive Appeal on a VA Form 9 in April 
1997.  

Throughout this period, additional clinical evidence has been 
introduced into the file and is now of record. 

The RO assigned temporary total ratings for a period of 
hospitalization and care from January 17 to March 1, 1997, 
and again from November 16 1998 to January 1, 1999.  In a 
rating action in July 1997, the Newark RO also granted 
entitlement to special monthly compensation on account of 
loss of use of a creative organ effective January 20, 1995.  
And in a rating action in October 1999, the RO granted 
service connection for depressive disorder, and assigned a 30 
percent rating.  The veteran has not disagreed with those 
determinations and they are not now part of the current 
appeal.

The veteran provided testimony at personal hearings before 
Hearing Officers at the Newark VARO in May 1997 and June 
1999.

Correspondence was sent to the veteran by the Newark VARO in 
August 2000 noting that while he had already had hearings at 
that RO,  there needed to be clarification as to whether he 
wanted to have an additional hearing, and the circumstances 
thereof.

In the interim, the veteran moved to Denver, Colorado.  There 
is a notation in the file that jurisdiction should have been 
declined on the pending appeal and it should have gone 
forward from the Newark VARO, but the Denver VARO nonetheless 
accepted and thus became the VARO of jurisdiction with regard 
to the pending appeal  

Thereafter, as identified by a VA Form 119, dated February 
22, 2003, which is in the claims file, the Denver VARO 
documented a telephone call from the RO to the veteran with 
regard to the pending issue of whether he wanted another 
personal hearing.  The VA Form 119 noted that the veteran had 
responded that he did not want another hearing and asked that 
the case be forwarded to the Board.  The Denver VARO provided 
a letter to the veteran dated March 14, 2003 limited to the 
effect that his case was being forwarded to the Board.   



REMAND

There have been multiple, significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  

Significantly, however, no action has been taken to notify 
the veteran or otherwise appropriately address those changes 
in a substantive or proecedural manner by either the Newark 
or Denver VAROs.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law is applicable to the veteran's 
claim.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations.  The 
veteran was not provided a letter notifying him of the change 
of the law and the effect of the change on his case, nor was 
he issued a supplemental statement of the case containing the 
new laws and regulations.  In fact, there is no mention of 
the VCAA anywhere in the claims file.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran's designated 
representative is still a state service 
organization in his prior residence of New 
Jersey [a VA Form 21-22 is of record in 
favor of that organization, dated in 
September 1995].  He should be asked if he 
wishes to obtain representation in 
Colorado, and if so, he should be provided 
with all the necessary information and 
assistance to do so.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  He should be so informed and 
given the opportunity to do so.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


